OPINION — AG — ** OKLAHOMA HISTORICAL SOCIETY — COPYRIGHTS — OWNERSHIP ** (1) COPYRIGHT QUESTIONS ARE GOVERNED EXCLUSIVELY BY THE LAWS OF THE UNITED STATES, AND NEITHER THE STATUTE NOR THE COMMON LAW OF OKLAHOMA APPLY TO SUCH MATTERS. (2) THE STATE OF OKLAHOMA AND ITS AGENCIES, SUCH AS THE OKLAHOMA HISTORICAL SOCIETY, MAY ACQUIRE, OWN AND HOLD COPYRIGHTS EXISTING BY VIRTUE OF FEDERAL LAW. (3) AN ACTION FOR COPYRIGHT INFRINGEMENT MAY `NOT' BE MAINTAINED UNLESS THE COPYRIGHT IS, FIRST, PROPERLY REGISTERED WITH FEDERAL AUTHORITIES. (4) THREE DIMENSIONAL OBJECTS, MAY, IN APPROPRIATE CASES, BE SUBJECT TO PROTECTION UNDER FEDERAL COPYRIGHT LAW. (RIGHTS, STATE GOVERNMENT, REGISTERED, FEDERAL GOVERNMENT, AUTHOR, CLAIMS) CITE:17 U.S.C.A. 102, 17 U.S.C.A. 105, 17 U.S.C.A. 301(A),17 U.S.C.A. 408, 17 U.S.C.A. 411, 28 U.S.C.A. 1338
(REGISTRATION OF COPYRIGHTS, AUTHORSHIP) (JAMES B. FRANKS)